Citation Nr: 1104226	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-26 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a right ankle fracture.

2.  Entitlement to service connection for a systemic joint 
disorder (claimed as joint pain).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to October 
1999, a period in excess of 20 years.  
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The benefits sought on appeal were denied.  

The Board notes that the Veteran's claim for joint pain has been 
recharacterized as a claim for a systemic joint disorder.  In his 
May 2008 notice of disagreement, for example, the Veteran 
indicated that his joint pain extends to his shoulders, hips, 
elbows, knees, and hands.  As such, the Board finds that the 
claimed disorder is more properly described as a widespread, 
systemic condition.  While a claimant must describe the nature of 
the disability for which he or she is seeking benefits, 
identification of the benefit sought does not require any 
technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 
256-57 (2007).  Moreover, a claimant may satisfy this requirement 
by referring to a body part or system that is disabled or by 
describing symptoms of the disability.  38 C.F.R. § 3.159(c)(3).  
Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons 
v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding that, when 
determining the scope of a claim, the Board must consider the 
claimant's description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that the 
Secretary obtains in support of that claim).

The issue of entitlement to service connection for a systemic 
joint disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed rating decision of May 2001 denied reopening 
the Veteran's claim for service connection for a right ankle 
fracture.

2.  The evidence received subsequent to the May 2001 rating 
decision does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's May 2001 rating decision that denied reopening 
service connection for a right ankle fracture is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2010); 
38 C.F.R. § 20.1103 (2010).
	
2.  New and material evidence has not been received to reopen the 
Veteran's claim for service connection for a right ankle 
fracture.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has submitted new and material 
evidence which warrants reopening his claim for service 
connection for a right ankle fracture, and contends that he is 
entitled to service connection for that disorder.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  
Historically, the Veteran sought service connection for a right 
ankle fracture in 1999, and that claim was initially denied as 
not well-grounded.  Service treatment records disclose that the 
Veteran sustained a right ankle injury, and the Veteran was 
evaluated to rule out a right ankle fracture.  However, no 
diagnosis of right ankle fractures was assigned in service.  

In March 2001, the Veteran was advised that, based on a change in 
the law, the claim of entitlement to service connection for a 
right ankle fracture would be reconsidered.  The Veteran did not 
submit any additional evidence.  In a May 2001 rating decision, 
the RO denied the Veteran's claim for service connection for a 
right ankle fracture on the merits.  He was advised of his 
appellate rights in June 2001.  The Veteran did not appeal this 
decision and it became final.  

In April 2007, the Veteran sought to reopen the claim.  Claims 
received on or after August 29, 2001, as is the case with this 
claim, shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that is 
final.  Evidence is considered "new" if it was not of record at 
the time of the last final disallowance of the claim.  "Material" 
evidence is evidence which relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2010).  In determining whether 
evidence is new and material, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
	
In this case, VA treatment records, private treatment records, 
and VA examination reports dated after May 2001 have been 
associated with the claims file since the May 2001 rating 
decision.  This evidence is new because it was not previously of 
record.

As the Veteran was notified in June 2007, the RO denied the 
Veteran's claim in May 2001 because there was no evidence that 
the Veteran's service resulted in permanent residual or chronic 
disability of the right ankle

The VA treatment notes received since the May 2001 decision 
contain some limited documentation that the Veteran has 
complaints of pain in some joints and may have gout.  However, 
there is no evidence that any provider has assigned a medical 
diagnosis of residuals of a right ankle fracture or has 
determined that any current right ankle disorder arose in or is 
related to the Veteran's service.  In particular, the evidence 
obtained since May 2001 includes an April 2006 x-ray which 
documents persistent soft tissue swelling of the right ankle.  
The evidence establishes that the soft tissue swelling arose many 
years after the Veteran's service.  The report of the radiologic 
examination specifies that there is no evidence of a bony 
abnormality, so the evidence demonstrates that the current 
findings are not linked to a right ankle fracture the Veteran 
contends was incurred in service, if such fracture is found to 
have occurred.   

A January 2005 record references a possible Rheumatology 
consultation, and discusses a prior episode of gastrointestinal 
bleeding following use of a particular medication.  Since the 
events described in that treatment note did not occur during the 
Veteran's service, the 2005 evidence does not link a current 
disorder to the Veteran's service.

A January 2006 record documents right ankle swelling and pain and 
indicates that the Veteran suffered a right ankle fracture "a 
few years ago."  This record appears to contradict the Veteran's 
contention that a right ankle fracture was incurred in service.  
To the extent that his record is "relevant" it is unfavorable 
to reopening of the claim, and does not warrant reopening of the 
claim.  

An August 2005 record documents pain in the right ankle.  Another 
record discusses a possible diagnosis of gout.  The summary of 
these records reflects all of the new medical evidence pertaining 
to the Veteran's right ankle is unfavorable to the Veteran's 
claim that he has submitted new and material.  

While No specific medical diagnosis for the Veteran's current 
complaints of right ankle pain is identified, the evidence is 
uniformly unfavorable to a finding that the Veteran's current 
disorder might be related to an injury in service.  The onset or 
etiology of the current complaints of right ankle pain is not 
addressed in these or any other medical records received since 
the May 2001 rating decision, except to the extent that the 
additional evidence reflects onset of some complaints after 2001, 
which would be unfavorable to the Veteran's request to reopen the 
claim that a current right ankle disorder is related to his 
service.  

There is no post-service clinical evidence which appears to 
discuss an in-service right ankle injury in any way.  To the 
extent that such records are unfavorable to the Veteran's 
contentions, there is no clinical record since May 2001 which 
provides a nexus opinion or addresses a possible relationship 
between a current right ankle disorder and the Veteran's service.

The Veteran himself contends that his condition arose in service 
and is related to service.  However, this allegation is 
cumulative and redundant of other evidence previously received, 
including his written lay statements and statements made to 
medical providers.  

In short, the evidence received since the May 2001 decision does 
not raise a reasonable possibility of substantiating the claim.  
None of the new evidence received supports a relationship between 
the Veteran's current condition and active duty and as such, does 
not relate to an unestablished fact necessary to substantiate the 
claim.  For all of these reasons, the Veteran's request to reopen 
his claim is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in June 2007 and 
April 2008 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate a claim that there was new 
and material evidence to reopen.  These notices explained what 
evidence was to be provided by him and what evidence the VA would 
attempt to obtain on his behalf.  The letters also provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should service connection 
be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the Veteran that 
any additional information or evidence is needed.

The Board additionally calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006), which addresses notice requirements specific 
to new and material claims.  Essentially, under Kent, the Veteran 
must be apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new and 
material evidence.  Kent further requires that the notice inform 
the Veteran as to the basis for the prior final denial and as to 
what evidence would be necessary to substantiate the claim.  
Here, the June 2007 letter from the RO sets forth the elements of 
a service connection claim and includes the complete standard for 
new and material evidence for a claim filed on or after August 
29, 2001, which applies to the Veteran's case.  Most importantly, 
this letter specifically advised the Veteran of the basis of the 
denial of service connection in 2001 and advised the Veteran that 
there was no evidence in the service treatment records that the 
Veteran had a permanent residual or chronic disability of the 
right ankle for which service connection could be granted.  

For all of these reasons, the Board concludes that the appeal may 
be adjudicated without a remand for further notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  With claims to reopen, VA will 
assist the Veteran to obtain certain records, to include records 
in Federal custody and certain other records adequately 
identified.  However, the Veteran did not identify any records 
other than VA records.  See April 2007 statement ("I have been 
receiving medical care at the Orlando VAMC facility.")  The 
Veteran also indicated that he had applied for Social Security 
Administration benefits.  Records were sought from SSA, but SSA 
determined that the records were unavailable.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  Therefore, to the extent 
that there is a duty to assist a Veteran to obtain new and 
material evidence to support a claim to reopen, that duty has 
been met.   

As discussed above, most additional evidence obtained since the 
prior final decision was not relevant.  Those items of evidence 
which do reflect that the Veteran has a current right ankle 
disorder are unfavorable to or contradict the Veteran's 
contention that the disorder arose in service, has been chronic 
and continuous since service, or is related to a right ankle 
fracture incurred in service.  As this unfavorable evidence does 
not raise a reasonable possibility of substantiating the claim, 
it is not new and material, and the Board agrees with the RO's 
determination that the Veteran has not submitted new and material 
evidence to reopen the claim.  The appeal must be denied.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for right ankle fracture, and the 
appeal is denied.


REMAND

Additional development is required with regard to the Veteran's 
claim for service connection for a systemic joint disorder 
(claimed as joint pain) before the claim can be properly 
adjudicated.

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his 
disability.  In the case of a disability compensation claim, VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence that 
the claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.

Here, the medical record shows documentation of various joint 
pain complaints, including, for example, left elbow pain in 
November 2000, left shoulder pain in January 2007, and hand and 
left shoulder pain in January 2005.  A provider who evaluated the 
Veteran in January 2005 additionally noted that "if the multiple 
joint Sx's [symptoms] continue, I would suggest an evaluation by 
Rheumatology."  Significantly, in a March 2006 VA treatment 
record the Veteran was additionally diagnosed with "tendonitis - 
service related condition, bilat [bilateral] shoulders, elbows, 
knees."  The Veteran's service treatment records contain 
documentation of individual joint problems, including a July 1981 
record of left ankle pain and a May 1984 record of feet problems, 
as well as a right ankle sprain (discussed in the decision 
above), knee disability (for which service connection has already 
been granted).  A systemic joint problem is not documented, but 
given the March 2006 assessment that the Veteran's multi-joint 
tendonitis is service-related, the Board finds that a VA 
examination must be conducted before the claim is adjudicated.  
The Board notes that it does not appear that the Veteran served 
in the Southwest Asia Theater of operations during the Persian 
Gulf War.  

Finally, the most recent VA treatment records associated with the 
claims file are dated from 2007.  As such, any updated VA 
treatment records should be obtained and associated with the 
file.  The record reflects that the Veteran receives treatment at 
the VA Medical Center in Orlando, Florida.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file 
updated treatment records from 2007 to the 
present from the VAMC facility in Orlando, 
Florida.  Do not associate duplicate records with 
the file.  Ask the Veteran if he has received 
treatment from any other VA facility and obtain 
and associate with the claims file any such 
records.

2.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of any systemic 
joint disorder.  Any and all indicated 
evaluations, studies, and tests deemed necessary 
by the examiner should be accomplished.  The 
examiner is requested to review all pertinent 
records associated with the claims file and offer 
comments and an opinion addressing whether it is 
more likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's current systemic 
joint disorder had its onset during service or is 
in any other way causally related to his active 
service.  In answering each question, the 
examiner must comment on the Veteran's lay 
statements as to onset and chronicity of joint 
pain.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies of 
all pertinent records in the Veteran's claims 
file, or in the alternative, the claims file 
itself, must be made available to the examiner.  

3.  The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and to 
cooperate in the development of his case. The 
consequences of failure to report for a VA 
examination without good cause may include denial 
of his claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After all of the above actions have been 
completed, readjudicate the Veteran's claim.  If 
the claim remains denied, issue to the Veteran a 
supplemental statement of the case, and afford 
the appropriate period of time within which to 
respond thereto.  
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


